*21
ORDER

PER CURIAM.
AND NOW, this 20th day of November, 2007, the above case is AFFIRMED IN PART and REVERSED and REMANDED IN PART.
The case is REMANDED to the Commonwealth Court to amend its order to comply with the order of this Court of October 4, 2006 at 108 MAP 2006. In that order the Commonwealth Court was directed to issue a final order which included in its text an assessment of costs referenced by category and amount assessed as well as a statement of rationale behind the imposition of these costs. The amended final order of the Commonwealth Court will thereby serve to give future candidates notice of what actions on their part might justify the imposition of fees and costs.
In all other respects, the decision of the Commonwealth Court is AFFIRMED.
Jurisdiction relinquished.